    20-50808-KMS Dkt 41 Filed 08/18/20 Entered 08/18/20 14:21:59 Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 In re:                              § Chapter 7
                                     §
 EDGAR L. VINES, JR.                 § Case No.: 20-50808-KMS
                                     §
       Debtor.                       §
______________________________________________________________________________

           MOTION FOR APPROVAL OF AGREED ORDER GRANTING
           CATERPILLAR FINANCIAL SERVICES CORPORATION AN
          EXTENSION OF TIME TO FILE OBJECTION TO DISCHARGE
______________________________________________________________________________

          COMES NOW Caterpillar Financial Services Corporation, a creditor and party-in-

interest in this case (“Cat Financial”), and requests the Court's approval and entry of the

proposed Agreed Order Granting Caterpillar Financial Services Corporation an Extension of

Time to File Objection to Discharge (the “Agreed Order”) as is attached hereto and incorporated

herein as Exhibit "1".

          Cat Financial respectfully submits that the Agreed Order accurately memorializes the

agreement that it has reached with the Debtor, allowing Cat Financial an additional thirty days to

evaluate and decide whether to file an objection to the Debtor’s discharge.

          WHEREFORE, PREMISES CONSIDERED, Cat Financial requests that the Court

give consideration to the Agreed Order and, assuming the Court finds same to be well-taken, that

the Court approve and enter the Agreed Order.

          Respectfully submitted, this the 18th day of August, 2020.

                                                      CATERPILLAR FINANCIAL SERVICES
                                                      CORPORATION

                                                      By Its Attorneys,
                                                      BAKER DONELSON BEARMAN
                                                       CALDWELL & BERKOWITZ, P.C.

                                                      /s/ D. Sterling Kidd
                                                      D. STERLING KIDD (MS BAR #103670)

4819-0326-8040v1
2830546-000698
    20-50808-KMS Dkt 41 Filed 08/18/20 Entered 08/18/20 14:21:59 Page 2 of 2



OF COUNSEL:

BAKER, DONELSON, BEARMAN,
 CALDWELL & BERKOWITZ, PC
One Eastover Center
100 Vision Drive
Jackson, Mississippi 39211
Telephone:    (601) 351-8952
skidd@bakerdonelson.com


                                 CERTIFICATE OF SERVICE

        I, Sterling Kidd, do hereby certify that on this day the foregoing paper was filed
electronically with the Clerk of the Court using the Court's ECF system, which served a true and
correct copy of such paper electronically on all parties enlisted to receive service electronically
as of the date hereof.

         This, the 18th day of August, 2020.


                                                     /s/D. Sterling Kidd
                                                     D. STERLING KIDD (MS Bar # 103670)




4819-0326-8040v1
2830546-000698
                                               -2-
